Title: To Thomas Jefferson from Joel Barlow, 12 September 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Kalorama 12 Sepr. 1808—
                  
                  I set off tomorrow morning & as I travel alone in a light carriage with cool weather I may be with you sooner than we should otherwise contemplate.
                  Having just received a letter from Thos. Law I take the liberty of enclosing it to you.
                  I am by no means so much alarmed as he & many others appear to be. But the tories are certainly conjuring up a great mass of discontent, especially to the northward. The embargo is the only election horse they can ride, & they will wear it down to the bone.
                  The tory caucus at New York adopted a most artful measure in setting up Geo. Clinton & C. C. Pinckney, for P. & V.P.—I cannot believe that Clinton sanctions the artifice. if he does he may be lost, & most probably he will be. but some of Madisons best friends fear it will be otherwise.—with great respect
                  
                     J. Barlow
                     
                  
               